Citation Nr: 1700600	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for loss of upper and lower teeth, for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to November 1970.  He was awarded the Purple Heart medal as the result of injuries sustained during service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

The Veteran had previously perfected appeals of the April 2006 rating decision which denied service connection for posttraumatic stress disorder (PTSD), tinnitus, hearing loss, and residuals of a mouth injury.  During the pendency of that appeal, however, service connection for each of these disabilities was granted by the RO.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In May 2014, the Board remanded this appeal to the RO in order to afford the Veteran a hearing before a Veterans Law Judge.  Such a hearing was scheduled for November 2016.  He failed to report at the scheduled time, however, and to date has not provided an explanation for his absence.  Thus, his hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  

The issue of service connection for a dental disorder, to include loss of teeth, for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  



FINDINGS OF FACT

1.  There was no dental trauma during service resulting in bone loss of the maxilla or mandible.  

2.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  

3.  The Veteran received routine dental treatment during active service. 

4.  The Veteran currently has no bone loss of the maxilla or mandible.  

5.  Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals related thereto.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With regard to the claim for service connection for a dental disorder, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Service Connection for Loss of Teeth for Compensation Purposes

The Veteran seeks service connection for a dental disorder.  Specifically, he has alleged that he was struck by shrapnel in and around the mouth, resulting in dental trauma and loss of teeth.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted above, the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381(a) (2015).  

The Board notes the Veteran has been awarded the Purple Heart medal, indicative of combat participation.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

On examination for service entrance in September 1968, no missing teeth were noted on physical examination.  During service, no indication of trauma to the mouth or jaw resulting in bone loss of the maxilla or mandible was documented.  The November 1970 service separation examination report indicates that several teeth were missing, including teeth # 1, 8, 9, 16, 19, 30, and 31.  Based on the above, the loss of teeth in service has been established.  The Veteran also reported a history of a shrapnel wound to the lip and left cheek, resulting in "one tooth missing and [a] bridge loose", by his account.  

As an initial matter, the Board notes that in a May 2007 rating decision, the Veteran was granted service connection, with a 10 percent initial rating effective June 21, 2005, for residuals of a mouth injury, with shrapnel wound scar to the lip and left cheek.  

In the October 2008 notice of disagreement, the Veteran stated that he was seeking service connection for loss of teeth for treatment purposes only.  

On VA examination in March 2007, the examiner noted that the Veteran, according to the service treatment records, sustained a shell fragment wound to the lip and left cheek, resulting in loss of teeth and loosening of a dental bridge.  The Veteran's claims file was also reviewed in conjunction with the examination.  On physical examination, the Veteran was currently missing teeth #1, 8, 9, 16, 19, 25, 30, 31, and 32.  He had a fixed bridge in place of teeth #8, 9, 25, and 30.  The crown on tooth # 11 was chipped, and the crown on tooth #4 was missing.  Significant alveolar bone loss, consistent with the Veteran's tooth loss, was present.  A small metal fragment was still present and palpable in the facial tissue of the left cheek.  No maxilla, mandible, or hard palate bone loss was present, and thus none of the loss of teeth was due to loss of substance of the maxilla or mandible, in the opinion of the examiner.  The alveolar bone loss could be replaced by prostheses, according to the examiner.  

Another VA dental examination was afforded the Veteran in September 2008.  This examiner, a VA physician, opined that the Veteran had no limitation of motion or other loss of function of the jaw, and concurred with the prior finding of no maxilla or mandible bone loss found.  These results were confirmed via X-ray.  

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  According to the March 2007 and September 2008 VA dental examinations, the Veteran had no bone loss of the maxilla or mandible.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Board has carefully considered the Veteran's contention that he sustained dental trauma in service that resulted in loss of his teeth, and that he should be compensated accordingly.  Regarding whether such an injury was actually sustained in service, the Board need not address the credibility of this assertion, as it is ultimately not germane to the claim.  The Board acknowledges that the Veteran had combat service in Vietnam, and was awarded the Purple Heart medal for injuries sustained therein.  Thus, his lay assertions regarding a shell fragment wound to the area of the mouth are accepted by the Board as true and credible lay evidence.  Nevertheless, even granting the Veteran did sustain an injury to the mouth which resulted in loss of teeth, the preponderance of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma.  See 38 C.F.R. §§ 3.381, 4.150.  Regarding the Veteran's assertions of possible bone loss of the jaw region following the in-service injury, the Board finds such assertions are outweighed by the specifically observed, objective findings of record; specifically, the March 2007 VA dental examination, conducted by a VA dentist, and September 2008 VA examination, conducted by a VA physician, which were both negative for any bone loss of either the maxilla or mandible.  The remainder of the evidence of record, both lay and medical, is negative for any bone loss of the maxilla or mandible.  

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.  


ORDER

Service connection for a dental disorder, to include loss of upper or lower teeth, for compensation purposes is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


